DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 6/27/2022.
Claims 1-4, 6-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent Publication # 2019/0113898 (hereinafter Mori) in view of Chiai et al. U.S. Patent Publication # 2019/0129675 (hereinafter Chiai) further in view of Haraguchi et al. U.S. Patent Publication # 2016/0112582 (hereinafter Haraguchi)
With respect to claim 1, Mori teaches a method for step-by-step configuration for transmitting data from a field device to at least one target system, comprising the steps of: 
creating a configuration for electronically transmitting the data (i.e. generating setting data for device configuration information) (Paragraph 56, 59); loading at least one sub configuration (i.e. setting data) on the field device (i.e. generates setting data to be downloaded to field device and downloads this setting data for download that has thus been generated to the field device) (Paragraph 17, 48, 50, 56-58) ; loading at least one sub configuration on the target system (i.e. setting data which is displayed on an input screen) (Paragraph 17, 46, 48, 50).  Examiner would like to point out that according to the specification of the current application, in Paragraph 26, it states that the target system can be a display.  
sending the configuration from the field device to the target system (Paragraph 50), and 
Mori does not explicitly teach sending the data from the field device to the target system wherein the data are forwarded, processed, stored or discarded in the field device based on the sub configuration of the field device and wherein the data are processed or stored in the target system based on the sub configuration of the target system.
Chiai teaches creating a configuration for electronically transmitting the data (i.e. data collector collects data detected by each sensor and data transmitted from another apparatus and then the process controller analyzes the data accumulated in the data accumulator) (Paragraph 127) at least one subconfiguration for the field device (i.e. sensor) and a subconfiguration for the target system (i.e. presenter) (Paragraph 81), 
sending the configuration from the field device to the target system (i.e. presenting sensor information to the presenter on the screen) (Paragraph 81), and sending the data from the field device to the target system (Paragraph 81, 97-98), wherein the data are forwarded, processed, stored or discarded in the field device based on the subconfiguration of the field device (i.e. sensor information from the sensors detect the state of the sensors and the sensor information is stored/accumulated in the sensor database)(Paragraph 97-98), and wherein the data are processed or stored in the target system based on the subconfiguration of the target system (i.e. sensor information is presented to the user)(Paragraph 97-98).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ochiai’s teaching in Mori’s teaching to come up with sending data from the field device to the target system wherein the data is forwarded or process based on configuration of the field device and target system. The motivation for doing so would be to detect abnormality with the sensors in the plant, therefore if abnormality is detect, appropriate maintenance operation can be performed.
Mori and Chiai does not explicitly show automatically removing the respective subconfiguration of the transmitting system from the configuration advanced to the subsequent intermediate system. 
Haraguchi teaches removing the respective subconfiguration of the transmitting system is automatically removed from the configuration (i.e. deleting the second setting of the untransmitted image it are set to be selectable) advanced to the subsequent intermediate system (Paragraph 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Haraguchi’s teaching in Mori and Chiai’s teaching to come up with automatically removing the respective subconfiguration.  The motivation for doing so would be so that the sensor can be determined to be usable (Paragraph 101-102).
With respect to claim 2, Mori, Chiai and Haraguchi teaches the method of claim 1, but Mori further teaches wherein one or more intermediate systems (i.e. plant apparatus) are interposed in the data path between field device (i.e. sensor) and target system (i.e. terminal) (Paragraph 97); these respectively take into account the relevant subconfiguration of the configuration transmitted to them and forward, process, store or discard the received data based on their subconfiguration (Paragraph 97-98, 112).
With respect to claim 3, Mori, Chiai and Haraguchi teaches the method of claim 2, but Mori further teaches wherein the subconfiguration for the field device is designed such that the data in the field device are thereby forwarded, processed, stored or discarded in such a way that a subsequent intermediate system in the data flow is able to handle this data (Paragraph 97-98, 112).
With respect to claim 4, Mori, Chiai and Haraguchi teaches the method of claim 2, but Chiai further teaches wherein the subconfiguration for the intermediate system is designed in such a way that the data in the intermediate system are forwarded, processed, stored or discarded in such a way that a subsequent further intermediate system, or the target system, in the data flow is able to handle this data (Paragraph 97-98, 112).
With respect to claim 7, Mori, Chiai and Haraguchi teaches the method of claim 1, but Chiai further teaches wherein the configuration is transmitted cyclically (Paragraph 100, 128)
With respect to claim 8, Mori, Chiai and Haraguchi teaches the method of claim 1, but Chiai further teaches wherein the data are changed by the at least one intermediate system, in particular based on the respective subconfiguration (Paragraph 251)
With respect to claim 9, Mori, Chiai and Haraguchi teaches the method of claim 1, but Chiai further teaches wherein the subconfiguration includes respective information relating to target address, sampling interval, communication parameters (Paragraph 166), dial-in nodes, interface speeds or data formats, time stamps (Paragraph 183), software fragments (Paragraph 319), scripts or program modules (Paragraph 319), serial numbers or names of the field device (Paragraph 79, 105), of the at least one intermediate system, or of the target system, or a programming interface of the field device, of the at least one intermediate system, or of the target system.
With respect to claim 10, Mori, Chiai and Haraguchi teaches the method of claim 1, but Chiai further teaches wherein the data are information regarding the status or system information of the field device (Paragraph 97, 120), systems connected to the field device or of the intermediate system, or process values (Paragraph 112) 
With respect to claim 11, Mori, Chiai and Haraguchi teaches the method of claim 1, but Chiai further teaches wherein the target system is designed as at least one system for cloud computing or storing data (Paragraph 97)
With respect to claim 13, Mori, Chiai and Haraguchi teaches the method of claim 1, but Chiai further teaches wherein the sending of the data and the configuration takes place exclusively unidirectionally (Fig. 2a element “sensor information arrow”, terminal position arrow, sensor ID) 
With respect to claim 14, Mori, Chiai and Haraguchi teaches the method of claim 1, but Chiai further teaches wherein the subconfiguration of the field device, of the at least one intermediate system, or of the target system is created at the field device (Paragraph 81, 97)
With respect to claim 15, Mori, Chiai and Haraguchi teaches the method of claim 1, but Chiai further teaches wherein the subconfiguration of the field device, of the at least one intermediate system, or of the target system is created by means of a mobile app, web app, web application, progressive web app or application software for a mobile device or a personal computer (Paragraph 81, 99)(Fig. 2a element 220)
With respect to claim 16, Mori teaches a field device, comprising: the field device configured to execute the following steps: creating a configuration for electronically transmitting the data (i.e. generating setting data for device configuration information) (Paragraph 56, 59); loading at least one sub configuration (i.e. setting data) on the field device (i.e. generates setting data to be downloaded to field device and downloads this setting data for download that has thus been generated to the field device) (Paragraph 17, 48, 50, 56-58) ; loading at least one sub configuration on the target system (i.e. setting data which is displayed on an input screen) (Paragraph 17, 46, 48, 50).  Examiner would like to point out that according to the specification of the current application, in Paragraph 26, it states that the target system can be a display.  
sending the configuration from the field device to the target system (Paragraph 50), and 
Mori does not explicitly teach sending the data from the field device to the target system wherein the data are forwarded, processed, stored or discarded in the field device based on the sub configuration of the field device and wherein the data are processed or stored in the target system based on the sub configuration of the target system.
Chiai teaches creating a configuration for electronically transmitting the data (i.e. data collector collects data detected by each sensor and data transmitted from another apparatus and then the process controller analyzes the data accumulated in the data accumulator) (Paragraph 127)  at least one subconfiguration for the field device (i.e. sensor) and a subconfiguration for the target system (i.e. presenter) (Paragraph 81),
sending the configuration from the field device to the target system (i.e. presenting sensor information to the presenter on the screen) (Paragraph 81), and sending the data from the field device to the target system (Paragraph 81, 97-98), wherein the data are forwarded, processed, stored or discarded in the field device based on the subconfiguration of the field device (i.e. sensor information from the sensors detect the state of the sensors and the sensor information is stored/accumulated in the sensor database)(Paragraph 97-98), and wherein the data are processed or stored in the target system based on the subconfiguration of the target system (i.e. sensor information is presented to the user)(Paragraph 97-98).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ochiai’s teaching in Mori’s teaching to come up with sending data from the field device to the target system wherein the data is forwarded or process based on configuration of the field device and target system. The motivation for doing so would be to detect abnormality with the sensors in the plant, therefore if abnormality is detect, appropriate maintenance operation can be performed.
Mori and Chiai does not explicitly show automatically removing the respective subconfiguration of the transmitting system from the configuration advanced to the subsequent intermediate system. 
Haraguchi teaches removing the respective subconfiguration of the transmitting system is automatically removed from the configuration (i.e. deleting the second setting of the untransmitted image it are set to be selectable) advanced to the subsequent intermediate system (Paragraph 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Haraguchi’s teaching in Mori and Chiai’s teaching to come up with automatically removing the respective subconfiguration.  The motivation for doing so would be so that the sensor can be determined to be usable (Paragraph 101-102).
With respect to claim 17, Mori, Chiai and Haraguchi teaches the field device of claim 16, but Mori further teaches wherein the field device comprises an expansion component, wherein the expansion component comprises at least one data processing unit, a memory (Paragraph 55) and a communication interface to a subsequent intermediate system or to the target system (Paragraph 48)
	With respect to claim 18, Mori, Chiai and Haraguchi teaches the field device of claim 16, but Chiai further teaches wherein the field device comprises at least two intermediate systems and these are hierarchically structured (Paragraph 81, 97-98)
With respect to claim 19, Mori teaches a computer program product comprising commands which have the effect that a field device executes the following method steps: creating a configuration for electronically transmitting the data (i.e. generating setting data for device configuration information) (Paragraph 56, 59); loading at least one sub configuration (i.e. setting data) on the field device (i.e. generates setting data to be downloaded to field device and downloads this setting data for download that has thus been generated to the field device) (Paragraph 17, 48, 50, 56-58) ; loading at least one sub configuration on the target system (i.e. setting data which is displayed on an input screen) (Paragraph 17, 46, 48, 50).  Examiner would like to point out that according to the specification of the current application, in Paragraph 26, it states that the target system can be a display.  
sending the configuration from the field device to the target system (Paragraph 50), and 
Mori does not explicitly teach sending the data from the field device to the target system wherein the data are forwarded, processed, stored or discarded in the field device based on the sub configuration of the field device and wherein the data are processed or stored in the target system based on the sub configuration of the target system.
Chiai teaches creating a configuration for electronically transmitting the data (i.e. data collector collects data detected by each sensor and data transmitted from another apparatus and then the process controller analyzes the data accumulated in the data accumulator) (Paragraph 127) at least one subconfiguration for the field device (i.e. sensor) and a subconfiguration for the target system (i.e. presenter) (Paragraph 81), 
sending the configuration from the field device to the target system (i.e. presenting sensor information to the presenter on the screen) (Paragraph 81), and sending the data from the field device to the target system (Paragraph 81, 97-98), wherein the data are forwarded, processed, stored or discarded in the field device based on the subconfiguration of the field device (i.e. sensor information from the sensors detect the state of the sensors and the sensor information is stored/accumulated in the sensor database)(Paragraph 97-98), and wherein the data are processed or stored in the target system based on the subconfiguration of the target system (i.e. sensor information is presented to the user)(Paragraph 97-98).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ochiai’s teaching in Mori’s teaching to come up with sending data from the field device to the target system wherein the data is forwarded or process based on configuration of the field device and target system. The motivation for doing so would be to detect abnormality with the sensors in the plant, therefore if abnormality is detect, appropriate maintenance operation can be performed.
Mori and Chiai does not explicitly show automatically removing the respective subconfiguration of the transmitting system from the configuration advanced to the subsequent intermediate system. 
Haraguchi teaches removing the respective subconfiguration of the transmitting system is automatically removed from the configuration (i.e. deleting the second setting of the untransmitted image it are set to be selectable) advanced to the subsequent intermediate system (Paragraph 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Haraguchi’s teaching in Mori and Chiai’s teaching to come up with automatically removing the respective subconfiguration.  The motivation for doing so would be so that the sensor can be determined to be usable (Paragraph 101-102).
With respect to claim 20, Mori teaches computer-readable medium on which the following computer program steps are stored: creating a configuration for electronically transmitting the data (i.e. generating setting data for device configuration information) (Paragraph 56, 59); loading at least one sub configuration (i.e. setting data) on the field device (i.e. generates setting data to be downloaded to field device and downloads this setting data for download that has thus been generated to the field device) (Paragraph 17, 48, 50, 56-58) ; loading at least one sub configuration on the target system (i.e. setting data which is displayed on an input screen) (Paragraph 17, 46, 48, 50). Examiner would like to point out that according to the specification of the current application, in Paragraph 26, it states that the target system can be a display.  
sending the configuration from the field device to the target system (Paragraph 50), and 
Mori does not explicitly teach sending the data from the field device to the target system wherein the data are forwarded, processed, stored or discarded in the field device based on the sub configuration of the field device and wherein the data are processed or stored in the target system based on the sub configuration of the target system.
Chiai teaches creating a configuration for electronically transmitting the data (i.e. data collector collects data detected by each sensor and data transmitted from another apparatus and then the process controller analyzes the data accumulated in the data accumulator) (Paragraph 127)  at least one subconfiguration for the field device (i.e. sensor) and a subconfiguration for the target system (i.e. presenter) (Paragraph 81), 
sending the configuration from the field device to the target system (i.e. presenting sensor information to the presenter on the screen) (Paragraph 81), and sending the data from the field device to the target system (Paragraph 81, 97-98), wherein the data are forwarded, processed, stored or discarded in the field device based on the subconfiguration of the field device (i.e. sensor information from the sensors detect the state of the sensors and the sensor information is stored/accumulated in the sensor database)(Paragraph 97-98), and wherein the data are processed or stored in the target system based on the subconfiguration of the target system (i.e. sensor information is presented to the user)(Paragraph 97-98).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ochiai’s teaching in Mori’s teaching to come up with sending data from the field device to the target system wherein the data is forwarded or process based on configuration of the field device and target system. The motivation for doing so would be to detect abnormality with the sensors in the plant, therefore if abnormality is detect, appropriate maintenance operation can be performed.
Mori and Chiai does not explicitly show automatically removing the respective subconfiguration of the transmitting system from the configuration advanced to the subsequent intermediate system. 
Haraguchi teaches removing the respective subconfiguration of the transmitting system is automatically removed from the configuration (i.e. deleting the second setting of the untransmitted image it are set to be selectable) advanced to the subsequent intermediate system (Paragraph 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Haraguchi’s teaching in Mori and Chiai’s teaching to come up with automatically removing the respective subconfiguration.  The motivation for doing so would be so that the sensor can be determined to be usable (Paragraph 101-102).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent Publication # 2019/0113898 (hereinafter Mori) in view of Chiai et al. U.S. Patent Publication # 2019/0129675 (hereinafter Chiai) further in view of Haraguchi further in view of Song et al. U.S. Patent Publication # 2018/0131741 (hereinafter Song)

With respect to claim 6, Mori, Chiai and Haraguchi teaches the method of claim 1, but fails to further teaches wherein the configuration and the data are sent in a container format. Song teaches wherein the configuration and the data are sent in a container format (paragraph 75).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Smith’s teaching in Mori, Chiai and Haraguchi’s teaching to come up with configuration and data are sent in container format.  The motivation for doing so would be to make sure the data and configuration is compatible with the target device.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. U.S. Patent Publication # 2019/0113898 (hereinafter Mori) in view of Chiai et al. U.S. Patent Publication # 2019/0129675 (hereinafter Chiai) further in view of Haraguchi further in view of Smith et al. U.S. Patent Publication # 2008/0041930 (hereinafter Smith)

With respect to claim 12, Mori, Chiai and Haraguchi teaches the method of claim 1, but fails to further teaches wherein the configuration is encrypted or provided with a signature or provided with a checksum, wherein the configuration is encrypted or provided with a signature or provided with a checksum.
Smith teaches wherein the configuration is encrypted or provided with a signature or provided with a checksum, wherein the configuration is encrypted or provided with a signature or provided with a checksum (Paragraph 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Smith’s teaching in Mori, Chiai and Haraguchi’s teaching to come up with configuration is encrypted with signature provided with checksum. The motivation for doing so would be so the correct configuration may be verified.

Response to Arguments
Applicant's arguments filed 6/27/2022 with respect to amended claim limitations have been fully considered but deemed moot in view of new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A). Mason et al. U.S. Patent Publication # 2006/0200256 which in Paragraph 24 teaches about field device represents any plc, a meter or a data logger that is used in a factory.
B). Takagi et al. U.S. Patent Publication # 2017/0366525
C). Imade et al. U.S. Patent Publication # 2021/0312602

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453